125 F.3d 1334
Yueh-Shaio YANG, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70899.
United States Court of Appeals,Ninth Circuit.
Oct. 16, 1997.

Before:  McKAY,* REINHARDT, and FERNANDEZ, Circuit Judges.


1
Prior report:  --- U.S. ----, 117 S.Ct. 350, 136 L.Ed.2d 288.


2
Upon remand from the United States Supreme Court, the order of this court vacating the decision of the Board of Immigration Appeals is vacated and the case is remanded for reinstatement of the decision of the Board consistent with the opinion and order of the United States Supreme Court dated November 13, 1996.



*
 The Honorable Monroe G. McKay, Senior Circuit Judge for the Tenth Circuit, sitting by designation